STATE OF WEST VIRGINIA 

                                                    SUPREME COURT OF APPEALS

                                                                                     FILED
In re C.K.-1, J.K., K.K.-1, K.K.-2, and W.K.                                     October 19, 2018
                                                                                 EDYTHE NASH GAISER, CLERK
                                                                                 SUPREME COURT OF APPEALS
No. 18-0415 (McDowell County 17-JA-134, 135, 136, 137, and 138)                      OF WEST VIRGINIA 




                                                          MEMORANDUM DECISION
        Petitioner Father C.K.-2, by counsel Brittany R. Puckett, appeals the Circuit Court of
McDowell County’s April 4, 2018, order terminating his parental rights to C.K.-1, J.K., K.K.-1,
K.K.-2, and W.K.1 The West Virginia Department of Health and Human Resources (“DHHR”),
by counsel S.L. Evans, filed a response in support of the circuit court’s order. The guardian ad
litem (“guardian”), Joshua J. Miller, filed a response on behalf of the children in support of the
circuit court’s order. On appeal, petitioner argues that the circuit court erred in adjudicating him
as an abusing parent and terminating his parental rights without first granting him an
improvement period.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        On December 28, 2017, the DHHR filed an abuse and neglect petition against petitioner
following a referral made by the West Virginia State Police. The DHHR alleged that the police
responded to a possible suicide at petitioner’s home. Trooper J.A. Tupper reported that the
children’s mother was shot in the head at the home and that petitioner claimed it was an
accidental shooting. Trooper Tupper also reported that the home was “filthy as there were dirty
diapers cluttered in the residence . . . and he reported that he could hear rodents in the walls.”
Lastly, he reported that there was marijuana and methamphetamine in the home. The children
were not in the home when their mother was shot, but there was evidence that they lived in the
home.

                                                            
              1
          Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W.Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W.Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183
W.Va. 641, 398 S.E.2d 123 (1990). Additionally, because a child and the father share the same
initials and two of the children share the same initials, we will refer to them as C.K.-1 and C.K.-
2, and K.K.-1 and K.K.-2, respectively, throughout this memorandum decision.


                                                                   1

 
       On January 22, 2018, after reviewing photographs of the crime scene, the DHHR filed an
amended petition alleging that the home was in a deplorable condition, illicit substances and
drug paraphernalia were within reach of the children, and the home was heated only by the
kitchen stove and a small space heater. Petitioner waived his preliminary hearing.

        On February 15, 2018, the circuit court held an adjudicatory hearing. Petitioner moved
for a psychological evaluation and substance abuse assessment, which the circuit court denied.
Trooper Tupper testified that he arrived to the crime scene and found the mother dead in the
living room. He found petitioner covered in blood and “acting very erratic.” Petitioner was the
only other person in the home when the mother was shot; the children were not present. Trooper
Tupper also testified that he observed methamphetamine, marijuana, and several needles in the
home. He went on to explain that there was a mattress in the living room, which appeared to be
used as a bedroom. He said that there were other rooms in the home, but they contained no beds
and were full of trash. One room had a crib in it, but the crib was filled with dirty diapers. He
further testified that there was drug paraphernalia within easy access of the children.

        Next, a Child Protective Services (“CPS”) worker testified that she was unable to visit the
home because it was rented to different tenants soon after the shooting incident, but that she
reviewed photographs from the crime scene. She observed the deplorable condition of the house.
Specifically, she noted that she saw what appeared to be drug paraphernalia, marijuana,
methamphetamine, Suboxone, and needles in the home. Petitioner did not present any evidence.
In its order, the circuit court found clear and convincing evidence that petitioner “committed
murder, or at least voluntary manslaughter” of the mother; “there were needles and drug
paraphernalia located in the home;” and “the house was in a deplorable condition.” Petitioner
was adjudicated as an abusing parent pursuant to West Virginia Code § 49-1-201.

       On March 29, 2018, the circuit court held a dispositional hearing during in which the
DHHR and the guardian moved to terminate petitioner’s parental rights. Petitioner moved to
voluntarily relinquish his parental rights, which the circuit court denied. Again, petitioner did not
present any evidence during the hearing. The circuit court found that termination of petitioner’s
parental rights was the least-restrictive dispositional alternative and that placement in petitioner’s
home was contrary to the children’s welfare. Ultimately, the circuit court terminated petitioner’s
parental rights in its April 4, 2018, order. It is from this order that petitioner appeals.2

              The Court has previously established the following standard of review in cases such as
this:

                     “Although conclusions of law reached by a circuit court are subject to de
              novo review, when an action, such as an abuse and neglect case, is tried upon the
              facts without a jury, the circuit court shall make a determination based upon the
              evidence and shall make findings of fact and conclusions of law as to whether

                                                            
              2
         The children’s mother is deceased. According to respondents, C.K.-1 and J.K. are placed
together in a foster home and K.K.-1, K.K.-2, and W.K. are placed in together in a separate
foster home. The permanency plan for the children is for one of the current foster families to
adopt all the children.
                                                               2

 
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in adjudicating him as an abusing
parent because the criminal accusations against him involving the mother’s death were “mere
allegations and he has not been indicted on those charges, let alone found guilty, criminally.” We
do not find this argument persuasive.

       We have held that

               “W.Va. Code [§] 49-6-2(c) [now West Virginia Code § 49-4-601(i)],
       requires the [DHHR], in a child abuse or neglect case, to prove ‘conditions
       existing at the time of the filing of the petition . . . by clear and convincing
       [evidence].’ The statute, however, does not specify any particular manner or mode
       of testimony or evidence by which the [DHHR] is obligated to meet this burden.”
       Syllabus Point 1, In Interest of S.C., 168 W.Va. 366, 284 S.E.2d 867 (1981).

Syl. Pt. 1, In re Joseph A., 199 W.Va. 438, 485 S.E.2d 176 (1997) (citations omitted). This Court
has explained that “‘clear and convincing’ is the measure or degree of proof that will produce in
the mind of the factfinder a firm belief or conviction as to the allegations sought to be
established.” In re F.S., 233 W.Va. 538, 546, 759 S.E.2d 769, 777 (2014) (citing Brown v.
Gobble, 196 W.Va. 559, 564, 474 S.E.2d 489, 494 (1996)). However, “the clear and convincing
standard is ‘intermediate, being more than a mere preponderance, but not to the extent of such
certainty as is required beyond a reasonable doubt as in criminal cases.’” In re F.S., 233 W.Va. at
546, 759 S.E.2d at 777 (quoting Cramer v. W.Va. Dep’t of Highways, 180 W.Va. 97, 99 n.1, 375
S.E.2d 568, 570 n.1 (1988)).

       Pursuant to West Virginia Code § 49-1-201, a neglected child is one

       [w]hose physical or mental health is harmed or threatened by a present refusal,
       failure or inability of the child’s parent . . . to supply the child with necessary
       food, clothing, shelter, supervision, medical care or education, when that refusal,
       failure or inability is not due primarily to a lack of financial means on the part of
       the parent. . . .

       After reviewing the record, we find that sufficient evidence existed upon which to
adjudicate petitioner as an abusing parent, even without considering his role in the death of the


                                                3

 
mother. The DHHR presented detailed evidence regarding the deplorable conditions of the home,
including the presence of multiple illegal substances, drug paraphernalia, and needles, all
accessible to the children. Further, the bedrooms contained no beds and the living room appeared
to be used as a bedroom. One room had a crib, but the crib was filled with dirty diapers. All of
the other rooms were filled with trash. Also, the only sources of heat for the home came from the
kitchen stove and a small space heater. As such, we find that the record demonstrates that the
children were clearly, at a minimum, neglected and that the circuit court properly adjudicated
petitioner as an abusing parent based upon clear and convincing evidence.

        Petitioner next argues that the circuit court erred in terminating his parental rights without
first granting him an improvement period. Specifically, petitioner argues that “he was never
given the opportunity to participate in an improvement period to correct the conditions that
resulted in the termination of his parental rights.” However, we find that petitioner’s argument is
without merit. The decision to grant or deny an improvement period rests in the sound discretion
of the circuit court. See In re M.M., 236 W.Va. 108, 115, 778 S.E.2d 338, 345 (2015) (“West
Virginia law allows the circuit court discretion in deciding whether to grant a parent an
improvement period.”); Syl. Pt. 6, in part, In re Katie S., 198 W.Va. 79, 479 S.E.2d 589 (1996)
(“It is within the court’s discretion to grant an improvement period within the applicable
statutory requirements.”).

        Pursuant to West Virginia Code § 49-4-610, the circuit court may grant a parent an
improvement period if the parent “moves in writing for the improvement period” and
“demonstrates, by clear and convincing evidence, that the [the parent] is likely to fully
participate in the improvement period[.]” Here, there is no evidence in the record that petitioner
ever moved for an improvement period. Further, petitioner did not present any evidence below to
demonstrate by clear and convincing evidence that he would be likely to participate in an
improvement period. Therefore, petitioner failed to meet the requisite burden to receive an
improvement period. We have also held that

       [i]n order to remedy the abuse and/or neglect problem, the problem must first be
       acknowledged. Failure to acknowledge the existence of the problem, i.e., the truth
       of the basic allegation pertaining to the alleged abuse and neglect or the
       perpetrator of said abuse and neglect, results in making the problem untreatable
       and in making an improvement period an exercise in futility at the child’s
       expense.

In re Timber M., 231 W.Va. 44, 55, 743 S.E.2d 352, 363 (2013) (quoting In re Charity H., 215
W.Va. at 217, 599 S.E.2d at 640). During the proceedings below and on appeal, petitioner failed
to acknowledge the deplorable conditions of the home, the illicit substances found in the home,
or how his actions constituted neglect of the children. Therefore, an improvement period would
have been futile.

         Moreover, we find no error in the circuit court’s termination of petitioner’s parental
rights.  Pursuant to West Virginia Code § 49-4-604(b)(6), circuit courts are directed to terminate
parental rights upon finding that there is no reasonable likelihood the conditions of neglect can
be substantially corrected in the near future and when necessary for the children’s welfare.  West
Virginia Code § 49-4-604(c)(3) clearly indicates that a situation in which there is no reasonable

                                                  4

 
likelihood the conditions of abuse and neglect can be substantially corrected includes one in
which “[t]he abusing parent . . . [has] not responded to or followed through with a reasonable
family case plan or other rehabilitative efforts[.]”

        The record demonstrates that there was sufficient evidence upon which to terminate
petitioner’s parental rights. As discussed above, evidence was presented that the home was in a
deplorable condition and that the rooms were filled with trash, including a crib filled with dirty
diapers. The home was heated only by the kitchen stove and a small space heater. Further, the
children did not have appropriate bedrooms, and there were illicit substances and drug
paraphernalia within their reach. Due to the condition of the home and the neglect suffered by
the children, the termination of petitioner’s parental rights was necessary for the children’s
welfare. Additionally, because petitioner refused to acknowledge the issues of neglect in the
instant proceedings, it is clear that there was no reasonable likelihood that he could correct those
issues. While petitioner argues that he should have been granted an improvement period prior to
the termination of his parental rights, we have previously held that

               “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, W. Va. Code
       [§] 49-6-5 [now West Virginia Code § 49-4-604] . . . may be employed without
       the use of intervening less restrictive alternatives when it is found that there is no
       reasonable likelihood under W. Va. Code [§] 49-6-5(b) [now West Virginia Code
       § 49-4-604(c) ] . . . that conditions of neglect or abuse can be substantially
       corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d 114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W.Va. 558, 712 S.E.2d 55 (2011). Therefore, we find that the
termination of petitioner’s parental rights was proper.

        For the foregoing reasons, we find no error in the decision of the circuit court, and its
April 4, 2018, order is hereby affirmed.


                                                                                          Affirmed.

ISSUED: October 19, 2018


CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Paul T. Farrell sitting by temporary assignment
Justice Tim Armstead
Justice Evan H. Jenkins
 
Justice Allen H. Loughry II suspended and therefore not participating


                                                 5